 Exhibit 10.1

mobileiron_logo [mobl20160630ex101ac86ce001.jpg]

 

 

June 1, 2016

 

Greig Patton

 

 

Dear Greig,

 

On behalf of MobileIron, Inc. (the “Company”), I am pleased to offer you the
full-time position of Senior Vice President, World Wide Sales. Speaking for
myself, as well as the other members of the Company’s management team, we are
all very impressed with your credentials and we look forward to your future
success in this position.

 

The terms of your new full-time position with the Company are as set forth
below:

 

1. Position.

 

(a) Your position will be Senior Vice President, World Wide Sales working out of
your home office. You will report to the Chief Executive Officer.

 

(b) You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company. During the term of your
employment, you further agree that you will devote all of your business time and
attention to the business of the Company, the Company will be entitled to all of
the benefits and profits arising from or incident to all such work services and
advice, you will not render commercial or professional services of any nature to
any person or organization, whether or not for compensation, without the prior
written consent of the Company, and you will not directly or indirectly engage
or participate in any business that is competitive in any manner with the
business of the Company. Nothing in this letter agreement will prevent you from
accepting speaking or presentation engagements in exchange for honoraria or from
serving on boards of charitable organizations, or from owning no more than one
percent (1%) of the outstanding equity securities of a corporation whose stock
is listed on a national stock exchange.

 

2. Start Date. Subject to fulfillment of any conditions imposed by this letter
agreement, you will commence this new position with the Company on June 9, 2016.

 

3. Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three business days of your date of hire, or our
employment relationship with you may be terminated.

 



1

 

--------------------------------------------------------------------------------

 



4. Compensation. You will be paid at the rate of $27,500.00 per month (which is
equivalent to $330,000.00 on an annualized basis), less payroll deductions and
withholdings (the “Base Salary”), payable pursuant to the Company’s regular
payroll practices. The Base Salary will be reviewed annually as part of the
Company’s normal salary review process. In addition, you will be eligible to
receive $330,000.00 in on-target incentive compensation per year based upon you
achieving mutually agreed upon objectives and revenue quota. Specifics around
variable compensation will be outlined in the MobileIron compensation plan and
agreed between you and the Chief Executive Officer.

 

5. New Hire Stock Option and RSU Grant. In connection with the commencement of
your employment and subject to the approval of the Company’s Board of Directors,
you will be granted an option to purchase 125,000 shares (“Option Shares”) of
Common Stock of the Company and granted 175,000 MobileIron restricted stock
units (“MobileIron RSU’s”).

 

The Option Shares will have an exercise price equal to the fair market value on
the date of the grant. The Option Shares will vest at the rate of 25% of the
shares on the twelve (12) month anniversary of your Vesting Commencement Date
(as defined in your Stock Option Agreement, which date will be your Start Date,
as defined above) and the remaining Option Shares will vest monthly thereafter
at the rate of 1/48 of the total number of the Option Shares per month, until
either your Option Shares are fully vested or your employment ends, whichever
occurs first.

The MobileIron RSUs will vest ratably over four years as follows: (i) 25% of the
total number of

 

MobileIron RSUs will vest on the Quarterly Vesting Date (see below) that is in
the same calendar quarter as the one year anniversary of your employment start
date, and (ii) the remaining MobileIron RSUs will vest ratably with 6.25% of the
total RSUs vesting on each subsequent Quarterly Vesting Date, until the
MobileIron RSUs are totally vested, subject to your continued employment on each
such Quarterly Vesting Date. The Quarterly Vesting Dates are February 20, May
20, August 20, and November 20 of each year. The MobileIron RSU’s will be
subject to the terms of the Company’s 2014 Equity Incentive Plan and the
MobileIron RSU Award Agreement, as applicable, between you and the Company.

 

6. Benefits.

 

(a) Insurance Benefits. The Company will provide you with the opportunity to
participate in the standard benefits plans currently available to other Company
employees, subject to any eligibility requirements imposed by such plans.

 

(b) Vacation; Sick Leave. You will be entitled to paid time off according to the
Company’s standard policies.

 

7. Confidential Information and Invention Assignment Agreement / Employee
Handbook. Your acceptance of this offer and commencement of employment with the
Company is contingent upon your execution, and delivery to an officer of the
Company, of the Company’s Confidential Information and Invention Assignment
Agreement, a copy of which is enclosed for your review and execution (the
“Confidentiality Agreement”), prior to or on your Start Date. As a Company
employee, you will be expected to abide by Company rules and policies, and
acknowledge in writing that you have read the Company’s Employee Handbook.



2

 

--------------------------------------------------------------------------------

 



8. At-Will Employment. Your employment with the Company will be on an “at will”
basis, meaning that either you or the Company may terminate your employment at
any time and for any reason, with or without cause or advance notice.

 

9. No Conflicting Obligations. You understand and agree that by accepting this
offer of employment, you represent to the Company that your performance will not
breach any other agreement to which you are a party and that you have not, and
will not during the term of your employment with the Company, enter into any
oral or written agreement in conflict with any of the provisions of this letter
or the Company’s policies. You are not to bring with you to the Company, or use
or disclose to any person associated with the Company, any confidential or
proprietary information belonging to any former employer or other person or
entity with respect to which you owe an obligation of confidentiality under any
agreement or otherwise. The Company does not need and will not use such
information and we will assist you in any way possible to preserve and protect
the confidentiality of proprietary information belonging to third parties. Also,
we expect you to abide by any obligations to refrain from soliciting any person
employed by or otherwise associated with any former employer and suggest that
you refrain from having any contact with such persons until such time as any
non-solicitation obligation expires.

 

10. Background check. This offer is contingent upon a background check
clearance.

 

11. Entire Agreement. This letter, together with the Confidentiality Agreement,
sets forth the entire agreement and understanding between you and the Company
with respect to your employment and supersedes all prior agreements and promises
made to you by anyone, whether oral or written. This letter (and your employment
at will status) may not be modified or amended except by a written agreement,
signed by an officer of the Company, although the Company reserves the right to
modify unilaterally your work location, compensation, benefits, job title and
duties, and reporting relationships. This letter will be governed by the laws of
the State of California without regard to its conflict of laws provision.

 

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated copy of the Confidentiality Agreement.

 





3

 

--------------------------------------------------------------------------------

 



Very Truly Yours,

 

 

MobileIron, Inc.

 

/s/ Jared Lucas

Signature

 

Jared Lucas – Chief People Office Officer

Printed Name and Title

 

June 5, 2016

Date





4

 

--------------------------------------------------------------------------------

 



 

ACCEPTED AND AGREED:

 

 

/s/ Greig Patton

Employee Signature

 

June 5, 2016

Date

 

June 9, 2016

Start Date

 

5

 

--------------------------------------------------------------------------------